Case: 19-1904    Document: 48    Page: 1   Filed: 09/01/2020




   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                ALLEN GUMPENBERGER,
                   Claimant-Appellant

                            v.

   ROBERT WILKIE, SECRETARY OF VETERANS
                   AFFAIRS,
              Respondent-Appellee
             ______________________

                        2019-1904
                  ______________________

    Appeal from the United States Court of Appeals for
 Veterans Claims in No. 17-0092, Chief Judge Margaret C.
 Bartley, Judge Coral Wong Pietsch, Judge Joseph L. Toth.
                 ______________________

                Decided: September 1, 2020
                  ______________________

    KENNETH DOJAQUEZ, Carpenter Chartered, Topeka,
 KS, for claimant-appellant.

     SHARI A. ROSE, Commercial Litigation Branch, Civil
 Division, United States Department of Justice, Washing-
 ton, DC, for respondent-appellee. Also represented by
 ETHAN P. DAVIS, ELIZABETH MARIE HOSFORD, ROBERT
 EDWARD KIRSCHMAN, JR.; CHRISTA A. SHRIBER, JONATHAN
 KRISCH, Office of General Counsel, United States Depart-
 ment of Veterans Affairs, Washington, DC.
                  ______________________
Case: 19-1904    Document: 48     Page: 2    Filed: 09/01/2020




 2                                  GUMPENBERGER    v. WILKIE




      Before MOORE, LINN, and CHEN, Circuit Judges.
 CHEN, Circuit Judge.
     Edward G. Graham, a veteran, has been receiving
 monthly disability compensation benefits from the Depart-
 ment of Veterans Affairs (VA) since December 2001. In
 2009, however, the VA determined that it had overpaid
 Mr. Graham $199,158.70. To collect on that overpayment,
 the VA began withholding a portion of Mr. Graham’s
 monthly disability benefits, starting in August 2009.
 Mr. Graham hired Allen Gumpenberger to represent him
 in the appeal of that overpayment debt determination,
 which led to the successful invalidation of the debt. By
 2013, when the VA stopped withholding compensation
 from Mr. Graham’s monthly benefits, the VA had recouped
 $65,464.
     Pursuant to a direct-pay, contingency fee agreement
 between Mr. Graham and Mr. Gumpenberger, the VA de-
 termined that Mr. Gumpenberger was entitled to a fee of
 $13,092.80, that is, 20% of the $65,464 that had been im-
 properly recouped by the VA. Mr. Gumpenberger ap-
 pealed, believing that his fee should be 20% of the entire
 debt that was invalidated. The U.S. Court of Appeals for
 Veterans Claims (Veterans Court), affirmed the decision of
 the Board of Veterans’ Appeals (Board) finding that
 Mr. Gumpenberger is entitled to 20% of the amount that
 had been improperly withheld from Mr. Graham’s monthly
 benefits, and not 20% of the invalidated debt. The relevant
 statutory language for direct-pay fee agreements permits a
 veteran’s representative to receive “20 percent of the total
 amount of any past-due benefits awarded on the basis of
 the claim.” 38 U.S.C. § 5904(d)(1). Because we agree with
 the Veterans Court that the total amount of the invalidated
 debt does not constitute the “past-due benefits awarded” to
 Mr. Gumpenberger’s client, we affirm.
Case: 19-1904    Document: 48     Page: 3    Filed: 09/01/2020




 GUMPENBERGER   v. WILKIE                                  3



                        BACKGROUND
     Edward G. Graham served on active duty in the U.S.
 Marine Corps from 1967 to 1970 and has been receiving
 disability compensation benefits since December 2001. In
 January 2009, the VA regional office (RO) informed
 Mr. Graham that law enforcement authorities had identi-
 fied him as a fugitive felon and the subject of an outstand-
 ing warrant issued in 1992. That warrant was withdrawn
 in February 2009. In May 2009, the RO issued a rating
 decision that retroactively discontinued Mr. Graham’s
 compensation from December 2001 through February
 2009, due to his then-fugitive felon status. Pursuant to the
 RO’s decision, the VA informed Mr. Graham that he had
 been improperly paid $199,158.70 and that his monthly
 compensation would be partially withheld, beginning in
 August 2009, in order to pay back the debt. In June 2009,
 Mr. Graham appealed the debt determination.
      In January 2011, Mr. Graham appointed Mr. Gumpen-
 berger as his representative in the appeal. Mr. Gumpen-
 berger and Mr. Graham signed an agreement stating that
 Mr. Gumpenberger’s fee would be “20 percent of all past
 due benefits awarded to [Mr. Graham] as a result of win-
 ning [his] appeal as provided in 38 C.F.R. § 14.636.” J.A.
 46. In September 2013, the Board reversed the RO’s debt
 ruling, finding that Mr. Graham was not a fugitive felon for
 VA purposes because he had never been aware of the out-
 standing warrant. J.A. 3. As of the Board’s decision, the
 VA had recouped $65,464 from Mr. Graham’s monthly ben-
 efits.
     In April 2014, the RO determined that Mr. Gumpen-
 berger was entitled to a fee of $13,092.80—20% of the
 $65,464 that had been erroneously withheld from Mr. Gra-
 ham’s past benefits. J.A. 36–38. The RO noted that alt-
 hough the total debt invalidated was $199,158.70, the past-
 due benefit, per 38 U.S.C. § 5904(d)(1), being awarded to
 Mr. Graham by the Board’s decision was $65,464. Id.
Case: 19-1904     Document: 48      Page: 4    Filed: 09/01/2020




 4                                    GUMPENBERGER    v. WILKIE



 Mr. Gumpenberger appealed the RO’s fee determination to
 the Board and argued that he was entitled to 20% of the
 total invalidated debt. J.A. 39. In September 2016, the
 Board rejected that argument, agreeing with the RO’s fee
 determination. J.A. 44–45. In February 2019, the Veter-
 ans Court affirmed the Board’s decision. J.A. 1. The Vet-
 erans Court concluded that attorney’s fees can only be paid,
 pursuant to a direct-pay fee agreement under § 5904(d)(1),
 out of benefits that were past-due, meaning unpaid or owed
 to the claimant. Id. at 8.
    Mr. Gumpenberger timely appealed to our court. We
 have jurisdiction pursuant to 38 U.S.C. § 7292(c).
                          DISCUSSION
     We have jurisdiction to review a decision of the Veter-
 ans Court where a party challenges the interpretation or
 validity of a statute or regulation. 38 U.S.C. § 7292(c). We
 review such legal determinations of the Veterans Court de
 novo. Prenzler v. Derwinski, 928 F.2d 392, 393 (Fed. Cir.
 1991).
      Section 5904 establishes a framework for attorneys or
 agents to represent benefits claimants at the VA on a con-
 tingent fee basis while also authorizing the VA to pay any
 fee owed to the attorney or agent “directly from any past-
 due benefits awarded on the basis of the claim.” 38 U.S.C.
 § 5904(d)(2)(A)(i). At issue in this case is the provision that
 states the fees to be paid to an agent or attorney pursuant
 to a direct-pay fee agreement “may not exceed 20 percent
 of the total amount of any past-due benefits awarded on the
 basis of the claim.” 38 U.S.C. § 5904(d)(1). In particular,
 this case requires us to determine the meaning of “the total
 amount of any past-due benefits awarded on the basis of
 the claim,” in the context of the invalidation of a debt the
 VA required a veteran to pay through the reduction of his
 monthly compensation benefits.
Case: 19-1904    Document: 48     Page: 5    Filed: 09/01/2020




 GUMPENBERGER   v. WILKIE                                  5



     Mr. Gumpenberger argues that the statute should be
 interpreted as allowing his fee to be based on the total in-
 validated debt because the benefit Mr. Graham received
 through Mr. Gumpenberger’s successful representation is
 the cancellation of the entire debt. Appellant’s Br. at 10–
 11. The VA, for its part, argues that the CAVC correctly
 interpreted § 5904 by basing Mr. Gumpenberger’s fee on a
 percentage of only those benefits to which the claimant was
 entitled but were unpaid or owed to the claimant, and
 Mr. Gumpenberger was therefore not entitled to 20% of the
 entire invalidated debt; only a portion of that entire
 amount had been withheld from Mr. Graham’s monthly
 benefits before the initial debt determination had been
 overruled. Appellee’s Br. at 5. For the reasons that follow,
 we agree with the VA and Veterans Court and find the lan-
 guage of § 5904—“past-due benefits awarded”—unambigu-
 ously refers to benefits unpaid or owed to the veteran.
     When interpreting a statute, we “begin with the lan-
 guage employed by Congress.” Engine Mfrs. Ass’n v. S.
 Coast Air Quality Mgmt. Dist., 541 U.S. 246, 252 (2004) (in-
 ternal quotations and citation omitted). A court interpret-
 ing the statute “presume[s] that Congress intended to give
 those words their plain and ordinary meanings.” Gazelle
 v. Shulkin, 868 F.3d 1006, 1010–11 (Fed. Cir. 2017). “This
 ordinary meaning may be informed through the use of dic-
 tionaries.” Id. at 1011. Ballentine’s Law Dictionary de-
 fines “past-due” as “overdue.” Past Due, BALLENTINE’S LAW
 DICTIONARY (3rd ed. 1969); see Past-Due, OXFORD ENGLISH
 DICTIONARY (3rd ed. 2005) (same). Merriam-Webster Dic-
 tionary defines “past-due” as “overdue.”          Past-Due,
 MERRIAM-WEBSTER DICTIONARY (3rd ed. 2002). Black’s
 Law Dictionary defines “due” as “owing or payable; consti-
 tuting a debt.” Past-Due, BLACK’S LAW DICTIONARY (11th
 ed. 2019). Therefore, the plain meaning of “past-due” is
 “unpaid or owed,” and “past-due benefits awarded on the
 basis of the claim” refers to the amount of benefits unpaid
 or owed to the claimant when his claim is granted.
Case: 19-1904    Document: 48      Page: 6    Filed: 09/01/2020




 6                                  GUMPENBERGER     v. WILKIE



      Mr. Gumpenberger’s position is that the “past-due ben-
 efits awarded” in an action challenging an overpayment
 debt is the total amount of the overpayment debt itself that
 was invalidated, even when the VA had collected only a
 portion of that now-overturned debt from the veteran. Alt-
 hough we agree with Mr. Gumpenberger that his veteran
 client was relieved of having to pay the entire $199,158.70
 debt, Mr. Gumpenberger’s proposed interpretation inap-
 propriately reads out of the statute the term “past-due.”
 TRW Inc. v. Andrews, 534 U.S. 19, 31 (2001) (“It is ‘a car-
 dinal principle of statutory construction’ that ‘a statute
 ought, upon the whole, to be so construed that, if it can be
 prevented, no clause, sentence, or word shall be superflu-
 ous, void, or insignificant.’” (quoting Duncan v. Walker,
 533 U.S. 167, 174 (2001)). As the Veterans Court correctly
 observed, the “invalidation did not result in a past-due ben-
 efit equal to the total amount of the overpayment debt.”
 J.A. 10 (emphasis in original). Rather, the unpaid or owed
 amount due to Mr. Graham was the amount that had been
 erroneously withheld from his monthly benefits until the
 debt had been overturned—$65,464.
     Our statutory interpretation is also consistent with our
 prior decisions. We have previously considered, for differ-
 ent circumstances, the meaning of the statutory phrase
 “the total amount of any past-due benefits awarded on the
 basis of the claim.” See Snyder v. Nicholson, 489 F.3d 1213
 (Fed. Cir. 2007). Although the factual context was differ-
 ent, we nonetheless explained in Snyder that ‘[a]ny com-
 pensation not paid to the claimant in a given month
 becomes a “past-due benefit[].” Id. at 1218. Furthermore,
 we held that “the total amount of any past-due benefits
 awarded on the basis of the claim is the sum of each
 month’s unpaid compensation—as determined by the
 claimant’s disability rating—beginning on the effective
 date and continuing through the date of the award.” Id.
 (internal quotations omitted). We thus equated the “total
 amount of any past-due benefit awarded on the basis of the
Case: 19-1904    Document: 48       Page: 7   Filed: 09/01/2020




 GUMPENBERGER   v. WILKIE                                   7



 claim” with the amount of benefits that the veteran was
 already entitled to receive but was unpaid.
     Therefore, in this case, we find the past-due benefit
 awarded in Mr. Gumpenberger’s successful representation
 of Mr. Graham is the amount that was owed or unpaid to
 the veteran as a result of improper withholdings of
 Mr. Graham’s benefits by the VA. As of December 2001,
 Mr. Graham’s disability rating was set by the VA. Per
 38 U.S.C. § 5314 (“Indebtedness Offsets”), Mr. Graham’s
 monthly disability benefits payment was withheld by the
 VA in order to recoup a debt that was later invalidated.
 Once the debt was invalidated, Mr. Graham was owed the
 amount that the VA had improperly withheld from
 Mr. Graham’s monthly disability payments, i.e., the
 amount of Mr. Graham’s benefits that were “past due.”
 Mr. Gumpenberger’s contrary view conflates the cancella-
 tion of the VA’s initial debt determination with the debt or
 award owed to Mr. Graham after Mr. Gumpenberger’s suc-
 cessful appeal. Beyond the amount improperly recouped
 by the VA, the VA at no point in time owed any other
 amount to Mr. Graham.
                        CONCLUSION
     We have considered Mr. Gumpenberger’s remaining
 arguments and find them unpersuasive. We therefore
 agree with the Veterans Court that Mr. Gumpenberger was
 entitled to fees in the amount of $13,092.80 (20% of
 $65,464) because that was the amount past-due benefit
 that was unpaid or owed to Mr. Graham after
 Mr. Gumpenberger’s successful advocacy. Accordingly, the
 appeal from the final judgment of the Veterans Court is
                        AFFIRMED
                            COSTS
    No costs.